Appeals by the defendant from two judgments of the Supreme Court, Kings County (Goldstein, J.), both rendered September 14,1984, convicting him of robbery in the second degree under indictment No. 1134/84, and robbery in the first degree under indictment No. 2542/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.